Citation Nr: 1817753	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-33 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned Veterans Law Judge during a February 2016 video conference hearing.  A record of the transcript has been associated with the claims file.  


FINDINGS OF FACT

The Veteran has current bilateral hearing loss disability for VA compensation purposes that are the result of hazardous noise exposure as part of his duties as an infantryman, grenadier, rifleman and personnel carrier driver on active duty.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant service connection claims.

Regardless, in the decision below, the Board has granted the service connection claim for bilateral hearing loss disability.  Therefore, the benefit sought on appeal has been granted in full for this particular claim.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this claim, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Laws and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for Bilateral Hearing Loss

The Veteran asserts that service connection for his bilateral hearing loss are warranted because his hearing loss was caused by his military occupational specialty as a grenadier, rifleman, infantryman and personnel carrier driver.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  He specifically believes that his hearing loss was caused by a training incident in which his left ear plug fell out during a live grenade throwing drill.

The Veteran's service treatment records (STR) are minimal.  The only STR of record is the Veteran's June 1984 enlistment examination.  It was noted on the examination that the Veteran had normal ears generally and scored a 15/15 on whisper tests for his right and left ears.  No audiometric readings were noted.  

In addition, the Veteran's military personnel records show that he his military occupational specialties included infantryman, grenadier, rifleman and personnel carrier driver.  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  A January 2014 VA examination report reveals that the Veteran has a bilateral hearing loss disability for VA purposes.

On the authorized audiological evaluation in January 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
20
LEFT
40
45
40
45
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 86 percent in the left ear.

The examiner found that the Veteran had sensorineural hearing loss (in the frequency range of 500-4000Hz) in the right ear and sensorineural hearing loss (in the frequency range of 500-4000Hz) and sensorineural hearing loss (in the frequency range of 6000Hz or higher frequencies) in the left ear.  
	
In regards to the right ear, the examiner stated that he could not determine a medical opinion regarding the etiology of the Veteran's right ear hearing loss without resorting to speculation.  She stated that there was no record of a separation physical in the Veteran's file and the whispered voice test conducted during his entrance exam was the only objective rating of his pre-service hearing level.  She reasoned that a whispered voice test is not sensitive to high-frequency hearing loss, so it is impossible to answer if the veteran's current mild, high frequency hearing loss is any different than his hearing level at his induction physical.  

The examiner came to the same conclusion and used the same rationale for the Veteran's left ear hearing loss.  She also noted testing of the left ear had poor test-retest reliability and inconsistent results when comparing speech and more objective testing to the pure tone threshold audiometric results.  For example, when first testing pure tone thresholds, the Veteran did not respond even at 105dB levels, yet was able to respond to speech in the left ear (using masking in the right ear) at 70dB HL.  After reinstructing and using a combination of ascending and descending testing orders, the Veteran's left ear thresholds showed a flat, moderate hearing loss.  In addition, the veteran had present otoacoustic immissions (OAEs) from 1000Hz through 3000Hz.  OAEs do not occur if hearing thresholds are worse than 30-35dB.  The Veteran also had ipsi and contralateral acoustic reflexes in both ears, which cannot be recorded in severe to profound hearing losses.  The veteran also had a positive Stenger.  These inconsistencies are consistent with malingering.

In any event, the U.S. Court of Appeals for Veterans Claims (Court) has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

To establish service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

That is, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley, 5 Vet. App. at 164.  See also 38 U.S.C.A. 1113 (b); 38 C.F.R. 3.303 (d).  Thus, the lack of evidence of hearing loss disability per § 3.385 during active service is not fatal to the Veteran's claim; it is merely one factor to be considered. 

Moreover, with regard to an in-service injury, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as an infantryman a "high" probability of noise exposure during service.  In-service hazardous noise exposure is therefore consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C.A. 1154 (a); 38 C.F.R. 3.303 (a); Veterans Benefits Administration (VBA) Fast Letter No. 10-35 (September 2, 2010).  In addition, considering the Veteran's MOS as a grenadier, his testimony regarding exposure to live grenade blasts is credible.  

Although the January 2014 examiner noted possible malingering by the Veteran, the Board finds the Veteran to be credible.  During his February 2016 hearing, he testified that he felt his right ear hearing was unaffected, despite the fact that his January 2014 VA examination showed right ear hearing loss.  This indicates to the Board that the Veteran is not malingering for the purpose of obtaining additional benefits.

In any event, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral hearing loss disability, as there is competent and credible evidence of both in-service noise exposure, and post-service bilateral hearing loss disability for VA compensation purposes with no clear post-service intercurrent cause.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


